UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6486


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS CHRISTOPHER ROBINSON,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00092-HEH-1)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Christopher Robinson, Appellant Pro Se.     Michael Ronald
Gill, Assistant United States Attorney, Richmond, Virginia;
Steven T. Buck, Charles Antony Quagliato, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas    Christopher     Robinson    appeals      the   district

court’s order denying his motion for reduction of sentence.                   We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Robinson, No. 3:08-cr-00092-HEH-1 (E.D.

Va. Mar. 11, 2014).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                         2